IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                           :                            NO. 650
                                 :
ORDER AMENDING RULE 1910.16-4 OF :                            CIVIL PROCEDURAL RULES
THE PENNSYLVANIA RULES OF        :
CIVIL PROCEDURE                  :                            DOCKET
                                 :
                                 :




                                                ORDER


PER CURIAM

       AND NOW, this 14th day of October, 2016, upon the recommendation of the
Domestic Relations Procedural Rules Committee; the proposal having been published
for public comment in the Pennsylvania Bulletin, 45 Pa.B. 6972 (December 12, 2015):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 1910.16-4 of the Pennsylvania Rules of Civil Procedure is
amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b) and
shall be effective on January 1, 2017.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.